Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response to restriction requirement of 12/7/21 is entered.
	Claims 14-27 remain pending.

Election/Restriction Requirement
	The restriction requirements are withdrawn.
	Claims 14-27 are considered herein.

Specification
	The specification is objected to.
Paragraph 74 of the specification recites “can both prevent an increase in outflow facility”.  This makes no logical sense, as TA causes a decrease in outflow, and is direct conflict with the data presented.  It is clear what Applicant meant to say is “can both prevent a decrease in outflow facility”.  Please correct.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 14, 15, 18-22, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,946,076. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 14 and 21: the patent claims treating IOP, in a subject, comprising administering tPA or a recombinant variant (e.g., Claim 1).  The RNAs and other molecules are also claimed (e.g., Claim 4).  Necessarily the outflow is similarly affected, as such is the result of the treatment.
Claims 15 and 22: E.g., Claim 3 teaches a day to a year of IOP reduction.
Claims 18 and 25: Glaucoma is claimed (e.g., Claim 6).
Claims 19 and 26: the same administrations are claimed (e.g., Claim 7).
Claims 20 and 27: intracameral injection is claimed (e.g., Claim 11).
In light of the patent, it would have been obvious to make the invention.  The Artisan would do so, and expect success, as it is claimed.
.
Claims 14-16, 18-23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,946,076 in view of Li, et al. (2008) “Intraocular route of AAV2 vector administration defines humoral immune response and therapeutic potential”, Molecular Vision, 14: 1760-69. 
As shown above, the base claims are obvious over the patent alone, however the aspect of delivery utilizing an AAV vector is not claimed (present Claim 16).  The patent, however, does claim use of a gene therapy vector for delivery of a second agent which may also be tPA (e.g., Claim 4).

Thus, in light of the patent and Li, it would be obvious to make the invention.  The Artisan would do so, and expect success, as the components are utilized for art-recognized purposes.

Claims 14, 15, 17, 18-22, and 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,946,076 in view of Metwally, et al. (2011) “Efficient Gene Silencing by Self-Assembled Complexes of siRNA and Symmetrical Fatty Acid Amides of Spermine”, Pharmaceutics, 3: 125-140. 
As shown above, the base claims are obvious over the patent alone, however the additional aspect of utilizing an siRNA to downregulate the negative regulator alone is not claimed in the patent.  Only the use of an RNA or other agent that so-downregulates it is claimed in the patent (Patent Claim 4).
On the other hand, it is well-recognized in the art that siRNAs may be utilized to lower expression of negative regulators (e.g., Metwally, et al. (2011) “Efficient Gene Silencing by Self-Assembled Complexes of siRNA and Symmetrical Fatty Acid Amides of Spermine”, Pharmaceutics, 3: 125-140, ABSTRACT).
Thus, in light of the patent and Metwally, it would be obvious to make the invention.  The Aritsan would do so, and expect success, as the components are utilized for art-recognized purposes.


Claims 14, 21: Claim 14 of the patent teaches treating aqueous humor facility, which is outflow facility, by administering similar vectors and nucleic acids, at the very least.  With regard to IOP, such is necessarily reduced, as the outflow is increased.  However, it should also be noted that IOP is specifically claimed as being decreased (e.g., Claim 16), and Claim 21 claims the elevated IOP treatment.
Claims 15, 22: the same is claimed (e.g., Claim 16).
Claims 16, 23: the same vectors are claimed (e.g., Claim 14).
Claims 18, 25: It is taught for glaucomas (e.g., Claims 18-19).
Claims 19, 26: the same injections are taught (e.g., Claim 14, 21).
Claims 20, 27: the same are taught (e.g., Claims 14, 21)
Thus, in light of the other Application, it would be obvious to make the invention.  The Artisan would do so, and expect success, as it is claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/            Primary Examiner, Art Unit 1633